Per Curiam. This is a ease in equity which has been in the courts some twenty-eight years, involving some $26,000, and a number of important and difficult questions of law. A practical and substantial regard for the interests of the parties would seem to require that the case go as speedily as possible to the Supreme Court, where it must go in the end, upon the main questions discussed. While we are in doubt as to some of the points involved, and inclined to think that there is error in the record, yet as a reversal by this court at this time would result in another long delay, attended with great cost, we feel that we shall best promote the rights of all concerned, by affirming the decree. It is one of those cases where the adjustment of the respective jurisdictions of this and the Supreme Court is inadequate and unsatisfactory. Should we reverse the case and thereby commit error, the result would be that the Circuit Court must follow our error, and decree accordingly, which of course we should affirm when the case again comes to us, only to be reversed by the Supreme Court in the end, or should we reverse correctly, the same process must be gone through with, before the propriety of our holding can be determined. We have been entirely wdlling to perform the labor of examining the case, which we have done, and could we settle it, or any substantial part of it, we should be entirely willing to state our views in extenso. But the course of litigation thus far makes it reasonably certain that we can render no useful service thereby. The decree of the Circuit Court is therefore affirmed. , Decree affirmed.